Citation Nr: 1612606	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  15-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rate of Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960, and from July 1960 to July 1977.  He died in April 2014.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted entitlement to DIC based on service connection for the cause of the Veteran's death and re-established Dependents' Educational Assistance.

The appellant has at times made reference to the fact that she was seeking or might need representation.  She seemed to express understanding of the way to obtain an attorney or agent, and the RO sent her several letters offering to provide contact information for authorized representatives.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in April 2014; a 100 percent rating for service connected disabilities had been in effect since February 27, 2013; he was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.

2. There is no legal basis for payment of a higher rate of DIC.


CONCLUSION OF LAW

The criteria for entitlement to an increased rate of DIC have not been met.  38 U.S.C.A. § 1311, 1318 (West 2014); 38 C.F.R. § 3.5, 3.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the Veterans Claims Assistance Act is inapplicable to matters of pure statutory interpretation, such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this regard the appellant has made reference to possibly outstanding medical records; but these could not serve to substantiate entitlement to a higher rate of DIC, because the rate of DIC is established by statute and medical records could not alter this fact.  The only basis for a higher rate of DIC is on the basis of the length of time the Veteran was in receipt of a 100 percent rating.  There is no dispute as to the length of time that the 100 percent rating was in effect.



In in a December 2013 rating decision, the RO increased the evaluation for coronary artery disease from 60 percent to 100 percent disabling (effective February 27, 2013),  increased the evaluation for chronic renal failure from 30 percent for 60 percent disabling (effective February 27, 2013), increased the evaluation of peripheral neuropathy of the right lower extremity from 10 percent to 20 percent disabling (effective February 27, 2013), granted entitlement to special monthly compensation based on Housebound criteria, established eligibility to Dependents' Educational Assistance, and denied increased ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and tinnitus.  His combined evaluation was 80 percent prior to February 27, 2013 and 100 percent afterwards.  

The Veteran died in April 2014.  After his death, the appellant, his surviving spouse, submitted a claim of service connection for the cause of the Veteran's death which was granted in a November 2014 rating decision.  In December 2014, the appellant was advised of the award and of her rate of DIC benefits which were payable from May 1, 2014.  The appellant was awarded benefits pursuant to the basic DIC rate set forth in 38 U.S.C.A. § 1311(a)(1) that was effective December 1, 2013, in the amount of $1,233.23 monthly.  A cost of living adjustment on December 1, 2014 increased the benefit to $1,254.19 monthly.

The appellant contends that she is entitled to additional DIC.  Specifically, she indicated that she felt that she should receive half of the Veteran's previous benefits of $3,460.14 monthly because she had been married to the Veteran for 56 years and due to the Veteran's long illness. 

DIC is payable to a veteran's surviving spouse when a veteran dies from a service-connected disability.  38 U.S.C.A. § 1310, 1318; 38 C.F.R. § 3.5(a).  The rate of DIC payments is determined under 38 U.S.C.A. § 1311, which provides that DIC shall be paid to a surviving spouse at the basic monthly rate.  38 C.F.R. § 1311(a)(1).  

The rate of DIC under paragraph (1) of 38 C.F.R. § 1311(a)(1) shall be increased by an additional allowance ($261.87 in this case) in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  Only the periods in which the Veteran was married to the surviving spouse shall be considered.  See 38 C.F.R. § 1311(a)(2); 38 C.F.R. § 3.10(f)(1) (2015).

The appellant is not entitled to additional DIC benefits under 38 U.S.C.A. § 1311.  The Veteran was not in receipt of, nor was he entitled to receive, service connection for a disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  The effective date of service connection for his service-connected disabilities was September 20, 2010; and the date of his 100 percent evaluation was February 27, 2013.  

The term "entitled to receive" means:

[t]hat the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: 

(i) The veteran would have received total disability compensation for the period specified in paragraph (c) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or 

(ii) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the period specified in paragraph (c) of this section; or 

(iii) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (c) of this section, but was not receiving compensation because: 
      
(A) VA was paying the compensation to the veteran's dependents; 

(B) VA was withholding the compensation under the authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; 

(C) The veteran had not waived retired or retirement pay in order to receive compensation; 

(D) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); 

(E) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or 

(F) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.
38 C.F.R. § 3.10(f)(3) (2015).

There has been no allegation of clear and unmistakable error in prior rating decisions; and additional service department records pertaining to a total rating were not received.  Although the appellant has made reference to the Veteran's receipt of retirement pay, there was no service connected disability continuously rated total for the requisite eight years.  Thus, the appellant is not entitled to the additional rate of DIC under paragraph (1) of 38 C.F.R. § 1311(a)(2). 

The appellant has argued that the amount of her payments should be higher due to the nature of the Veteran's service, the severity of his disabilities and the length of her marriage.  The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  OPM v. Richmond, 496 U.S. 414, 416 (1990).   This restriction applies to payments of VA benefits.  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997).  Congress has not authorized VA to pay a higher rate of DIC on the basis of the equitable factors cited by the appellant.  She is receiving the maximum monthly DIC entitlement amount allowed by law.  The claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an increased rate of DIC is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


